department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date index no date conex-149090-02 cc psi b8 dear i am responding to your date inquiry on behalf of your constituent your constituent asked about a repeal of the federal excise_tax on highway tractors used to pull recreational vehicles i cannot comment on whether the vehicle your constituent referred to is subject_to federal excise_tax however i hope the following general information is helpful the internal_revenue_code the code imposes a percent excise_tax on the first_retail_sale of tractors of the kind chiefly used for highway transportation with a trailer or semitrailer sec_4051 of the code if a vehicle is primarily designed to tow another vehicle such as a trailer or semitrailer the vehicle is a tractor sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of a tractor is a taxable vehicle regardless of whether the trailer or semitrailer the tractor tows is used for recreational or commercial purposes if you have any questions please contact me at or my staff at of sincerely heather c maloy associate chief_counsel passthroughs and special industries
